Citation Nr: 0844950	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  03-35 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death, claimed as secondary to in-service exposure to 
ionizing radiation.

2.  Entitlement to Dependant's Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to April 1946 
and August 1950 to October 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1. The veteran's death certificate lists the cause of death 
as recurrent non-Hodgkins lymphoma.

2.  Available records do not show that the veteran was 
exposed to radiation during his active duty military service.

3.  Non-Hodgkins lymphoma was not manifested during the 
veteran's active duty service or within one year of discharge 
from service, and it is not otherwise related to the 
veteran's service, to include from radiation exposure during 
service.




CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 112, 
1113, 1131, 1310 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.311, 3.312 (2008).

2. The statutory requirements for eligibility for benefits 
under 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 
3500, 3501(a)(1) (West 2002); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must also 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

In March 2002, November 2005, and October 2007, the agency of 
original jurisdiction (AOJ) sent letters to the appellant 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) for the 
claims of service connection for the cause of the veteran's 
death and DEA benefits.  Although the November 2005 and 
October 2007 notice letters postdated the initial 
adjudication, the claims were subsequently readjudicated, and 
no prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The letters provided the appellant with generic notice on how 
to establish service connection for cause of death due to a 
service-connected disability or an "event, disease, or 
injury in service" as well as specific notice on how to 
establish service connection for a death caused by in-service 
radiation exposure.  The Board notes that the appellant was 
not notified of the conditions for which the veteran was 
service connected at the time of his death, in accord with 
Hupp.  No prejudice results from this omission, however, 
since the appellant is not contending that the veteran's 
cause of death is related to a service-connected condition; 
rather, she has clearly and consistently indicated that her 
claim is premised solely on in-service radiation exposure, 
and the Board has so limited its decision.  Consequently, in 
light of the limited scope of the appellant's claim, the 
Board finds that any notice deficiency with regard to Hupp is 
non-prejudicial.  

VA has also done everything reasonably possible to assist the 
appellant with respect to her claim for benefits, such as 
obtaining medical records, obtaining service personnel 
records, and obtaining Department of Defense and Air Force 
radiation exposure records.  Consequently, the Board finds 
that the claim is ready for adjudication.  

Service Connection

The appellant seeks service connection for the veteran's 
cause of death, which the death certificate lists as 
recurrent non-Hodgkin's lymphoma.  She contends that the 
veteran was exposed to radiation while he was stationed in 
Guam as a pilot for the Air Force and that the radiation 
caused his death.  At the July 2005 RO hearing, the appellant 
testified that the veteran told her about hosing down his 
plane and clothes after missions due to radiation exposure.  
An Air Force colleague of the veteran's, who was stationed in 
Guam with him, also submitted a statement.  The colleague 
reported that the veteran flew between Anewoke (Eniwetok) 
Island, Johnston Island and Midway Island, and that he had to 
wear a dosimeter on flights to check for levels of radiation.  
He also reported that they had to scout for fallout clouds 
and carry detonating devices for nuclear weapons out of 
Donaldson Air Force Base, Greenville, South Carolina.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303(a), 3.312 (2008).  A service-
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2007).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2008).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

Service connection for disability based on radiation exposure 
can be demonstrated by three different methods.  See Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service-
connected when they occur in "radiation-exposed veterans."  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service-connected, provided 
that certain conditions are met, pursuant to 38 C.F.R. § 
3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each theory of 
entitlement is discussed below.  



Presumptive Service Connection - Radiation Provision

Medical records confirm that the veteran's death was a result 
of recurrent non-Hodgkins lymphoma.  Under the provisions of 
38 C.F.R. § 3.309, when a veteran is deemed a "radiation-
exposed veteran," certain diseases will be service-connected 
if they become manifested within a particular time period.  
Non-Hodgkins lymphoma is included in this list of presumptive 
diseases; thus, the veteran's cause of death is a result of a 
listed presumptive disease.  The question, therefore, is 
whether the veteran was a "radiation-exposed veteran" under 
the express meaning of the regulation.

This term of art is defined in 38 C.F.R. § 3.309(d)(3): a 
"radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" is 
defined to mean on-site participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II that resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945, through July 1, 1946.  
See 38 C.F.R. § 3.309(d)(3)(i), (ii).  Radiation-risk 
activities also include certain service on Amchitka Island, 
Alaska.  Id.  On-site participation includes presence at a 
test site during an official operational period of an 
atmospheric nuclear test or within six months after the 
official operational period, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test.  
38 C.F.R. § 3.309(d)(3)(iv).  

In this case, the evidence does not indicate that the veteran 
was "radiation-exposed" in service.  Initially the Board 
notes that service personnel records do not report any 
exposure to radiation or any participation in radiation-risk 
activities or operations, and the service personnel records 
do not include a DD 1141, which is a record of exposure to 
radiation.  Based on the histories provided by both the 
appellant and the veteran's Air Force colleague, however, 
further development was conducted to determine whether the 
veteran had radiation exposure in service.  

In April 2008, the Air Force, responding to a request for 
verification of in-service radiation exposure, reported that 
it had queried the Master Radiation Exposure Registry for the 
appellant and had researched all other available information 
regarding a record of occupational exposure monitoring, but 
had located no external or internal exposure data.  The Air 
Force Medical Operations Radiation Protective Division did 
caution, however, that even though its records dated back to 
1947, there had been multiple occurrences in the early years 
of occupational radiation exposure monitoring when records 
were apparently maintained at the individual unit or base 
level and were never forwarded for enclosure in the records 
of the Air Force, and in some cases, the records were only 
maintained in the individual's service health record, as was 
his DD Form 1141.  See April 2008 Dept. of Air Force letter.  

In May 2008, the Defense Threat Reduction Agency (DTRA) 
responded to a request for verification of in-service 
radiation exposure.  The DTRA stated that it was aware of the 
appellant's contention that the veteran was exposed to 
radiation while assigned to the 54th Strategic Reconnaissance 
Wing, during Operations IVY, CASTLE, and TEAPOT.  The DTRA 
report notes that there were four atmospheric nuclear tests 
between 1952 and 1955:  Operations IVY, UPSHOT-KNOTHOLD, 
CASTLE, and TEAPOT.  The report indicates that IVY and CASTLE 
were Pacific Proving Ground tests (PPG), while UPSHOT and 
TEAPOT were Nevada Test Sites (NTS).  The report indicates 
that veteran was not stationed in the vicinity of these tests 
and that there was no indication that the veteran had 
temporary duty to the PPG or NTS during 1952-1955.  
Additionally, there was no indication that the veteran 
participated in U.S. atmospheric nuclear tests during this 
period.  The DTRA noted that "historical records show that 
the 54th Strategic Reconnaissance Squadron[, which the 
veteran served in,] did fly cloud sampling missions during 
Operation CASTLE; however, [the veteran] was not identified 
as participating in this activity."  In sum, the DTRA report 
states that the Air Force records do not document the 
veteran's participation in atmospheric nuclear testing, and 
there was no record of radiation exposure for the veteran.  

In sum, the record contains no official documentation that 
the appellant was exposed to radiation during his service.  
The Board acknowledges the appellant's testimony and 
statements in which she reported that the veteran told her 
that he hosed down his plane and clothes after missions due 
to radiation exposure.  In addition, the Board has reviewed a 
letter contained in the claims file prepared by the veteran's 
fellow serviceman that essentially attests to the effect that 
the veteran wore a dosimeter on flights to check for levels 
of radiation and that after one flight the veteran had to 
wash the plane four times before it was no longer "hot" 
(meaning radiation was present).  See May 2004 statement from 
M.S.  

The Board has given due consideration to the lay/buddy 
statements set forth above, and it finds that although this 
information is credible to the extent that (1) M.S. obviously 
believes that he and the veteran were exposed to radiation in 
service via their work on aircrafts and (2) remembers wearing 
badges that they believe were dosimetry badges, the fact 
remains that research from the governmental agency that 
collects and maintains data in terms of atmospheric nuclear 
tests has reported that the veteran did not participate in 
any of the atomic tests conducted during the appellant's 
period of service from 1952 to 1955.  This evidence is 
clearly contradictory to the appellant's belief (and the 
belief of M.S.) that the veteran was regularly working on 
airplanes that were exposed to radiation.  

In light of the foregoing, the Board finds that when the 
evidence provided by the DTRA is viewed in conjunction with 
the other evidence of record, it is more persuasive than the 
statements submitted by the appellant and the lay statements 
of record.  As such, the Board concludes that the 
preponderance of the evidence is against the appellant's 
assertions that the veteran was exposed to radiation in 
service; and as such, the presumptive provisions of 38 C.F.R. 
§ 3.309(d) are not applicable.

Radiogenic Diseases

The second avenue of recovery is found under 38 C.F.R. § 
3.311.  Under this provision, "radiogenic diseases" may be 
service connected, provided that: (1) the veteran was exposed 
to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulation.  
38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 3.311.  38 
C.F.R. § 3.311(b)(1)(iii).  The cancer at issue in this case, 
non-Hodgkins lymphoma, is a recognized radiogenic disease.

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing.  As discussed above, the evidence, which includes 
reports from DTRA and the Air Force Radiation Protection 
Division, indicates that the veteran did not have had any 
radiation exposure in service.  Consequent, although the 
evidence indicates that the veteran's death was the result of 
non-Hodgkins lymphoma, which is among the diseases identified 
as radiogenic, service connection is not presumptively 
warranted under 38 U.S.C.A. § 3.311 as the evidence does not 
show that the veteran was exposed to ionizing radiation in 
service.  

Direct Service Connection 

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, malignant tumors) manifested itself 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

There are no service records containing any complaints, 
symptoms, or diagnoses of lymphoma; nor is there any evidence 
or argument to the effect that the lymphoma was manifested 
within the year following service.  The Board notes that the 
appellant has not contended that the veteran's non-Hodgkin 
lymphoma was incurred in service.  Rather, she contends that 
the veteran's non-Hodgkin lymphoma was the result of in-
service radiation exposure, and she has submitted a statement 
from a private oncologist/hematologist indicating his opinion 
that the veteran's non-Hodgkins lymphoma was as likely as not 
due to radiation exposure while serving in Guam.  See 
November 2003 Dermarkar statement.  This statement provides 
little support for the claim, however, as the doctor's 
opinion is predicated on radiation exposure in service, which 
the Board specifically rejects.  In summary, the Board finds 
the lymphoma was not present during service, was not manifest 
within a year after separation from service, and did not 
develop as a result of radiation exposure in service.  
Consequently, service connection for lymphoma is not 
warranted on a "direct" basis as the results of in-service 
radiation exposure.  

In conclusion, the Board finds that the veteran's recurrent 
non-Hodgkins lymphoma was not the result of in-service 
radiation exposure; consequently, the appellant's claim of 
service connection for the cause of the veteran's death must 
be denied.  


Dependant's Educational Assistance

Educational assistance is available to a surviving spouse of 
a veteran who, in the context of this issue on appeal, either 
died of a service-connected disability or died while having 
service-connected disability evaluated as total and permanent 
in nature.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. § 3.807, 21.3020, 21.3021 (2005).  In this case, the 
Board has determined that the veteran did not die of a 
service-connected disability and the record reflects that the 
veteran did not have service-connected disability evaluated 
as total and permanent at the time of his death.  
Accordingly, the appellant cannot be considered an "eligible 
person" entitled to receive educational benefits, and the 
claim must be denied.  38 U.S.C.A. § 3501(a)(1) (West 2002); 
38 C.F.R. § 3.807 21.3021(a)(2005).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


